Citation Nr: 1132680	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the appellant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1988.  The appellant is the Veteran's former spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits.  The couple divorced during the pendency of this appeal.  Thereafter, the Veteran relocated from New York to Florida, and his claims folder was transferred to the RO in St. Petersburg.  

At the outset, the Board observes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The appellant is representing herself in this action.  The Veteran was initially represented by the New York Division of Veterans Affairs but has since changed his representation to the Veterans of Foreign Wars of the United States.


FINDINGS OF FACT

1.  The Veteran and the appellant were married for 31 years.  They have no minor children or other dependents.

2.  The Veteran and the appellant were legally separated for the entire period on appeal prior to August [redacted], 2009, when their divorce became final.

3.  Throughout the pendency of this appeal, the Veteran has been assigned 20 percent disability ratings for his service-connected low back and left knee disorders and 10 percent ratings for his service-connected irritable bowel syndrome with hiatal hernia, right knee disorder, and left wrist disorder.  In addition, the Veteran has been in receipt of a noncompensable rating for a benign cyst of the neck.  His combined disability rating has totaled 60 percent.  He has had no other sources of VA compensation. 

4.  Throughout the pendency of this appeal, the Veteran has been paying the appellant $500 in monthly support in accordance with a spousal maintenance agreement signed by both parties.  The preponderance of the evidence shows that he has honored that agreement and otherwise reasonably discharged his responsibilities to provide for the appellant's support.

5.  Throughout the pendency of this appeal, the preponderance of the evidence has not established any hardship on the appellant that would entitle her to a special apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's nonservice-connected pension have not been met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2010).  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.450(a)(1)(ii) (2010).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2010); Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2010).

In general, the term child of the Veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2010). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value. 

Throughout the pendency of this appeal, the Veteran has been in receipt of service connection and 20 percent ratings for low back and left knee disorders.  He also has been service connected for irritable bowel syndrome with hiatal hernia and right knee and left wrist disorders, each rated as 10 percent disabling, and a benign cyst of the neck, rated as noncompensably disabling.  The Veteran's combined disability rating, taking into account the bilateral factor has totaled 60 percent.  38 C.F.R. §§ 4.25, 4.26 (2010).  He has had no other sources of VA income.

The pertinent evidence of record shows that the appellant and Veteran were legally separated on October [redacted], 2007, and that their divorce became final on August [redacted], 2009.  That evidence also shows that appellant's and Veteran's two sons are both over the age of 18 and that they have no other dependents.  

In support of her apportionment claim, the appellant has submitted statements attesting to her longstanding devotion to the Veteran over the span of their 31-year marriage, which included his entire decade-long period of active duty.  Additionally, the appellant has indicated that the dissolution of their marriage was precipitated by the Veteran's repeated infidelities and his eventual decision to leave her for one of his coworkers.  The appellant has further argued that the Veteran's unilateral role in their separation and subsequent divorce, coupled with the disparity in their respective incomes, entitles her to a permanent share of his VA benefits.

In response to the appellant's allegations, the Veteran has essentially asserted that he already contributes to her financial support and that any additional payment, in the form of an apportionment of his VA benefits, would be unwarranted.  The Veteran has submitted a copy of a spousal separation agreement, showing that e consented to pay the appellant a $500 monthly maintenance allowance for a period of 10 years beginning October 1, 2007.  He has also ceded to the appellant full ownership of the house and motor vehicle that they purchased jointly.  

In addition to the foregoing evidence, the record includes financial statements, showing that the appellant and the Veteran are currently employed with total monthly incomes of $2,096.60 and $3,194.88, respectively.  Parenthetically, the Board notes that roughly one-third of the Veteran's total monthly income ($1,006.00) is derived from VA compensation.  Additionally, the above financial statements show that the Veteran's net monthly income after expenses is $673.15 while the appellant carries a negative income/expense balance of $142.21.  However, the Veteran has submitted evidence indicating that the appellant's difficulty in meeting her monthly expenses is due to her misuse of credit cards and generally excessive spending, as shown in her purchase of "brand new" furniture for the house and her leasing of a "new SUV instead of keeping the one she had."

The Board finds that the overall evidence of record indicates that, throughout the relevant appeals period, the Veteran has reasonably discharged his responsibility for the appellant's support.  He surrendered to her many of their joint assets and agreed to pay her $500 in monthly maintenance over a period of 10 years.  The appellant has not indicated, and the record does not otherwise suggest, that the Veteran has failed to meet the terms of their spousal maintenance agreement.  Moreover, the Board observes that, while the Veteran's monthly income has been shown to exceed that of the appellant, that has been largely the result of his VA compensation and the earnings they have received from their respective jobs have been comparable.  Further, while the appellant has demonstrated a negative monthly income/expense balance, the Veteran has asserted, and the appellant has not denied, that has been due to excessive spending, rather than necessary expenditures, on her part.  The Board finds that the evidence does not establish that the Veteran has failed to reasonably discharge his responsibility for the appellant's support so as to warrant entitlement to an apportionment of his VA benefits.  38 U.S.C.A. § 5307(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.450(a)(1)(ii) (2010).  

The Board further finds that the evidence show that any special apportionment is warranted on the basis of hardship.  38 C.F.R. § 3.451 (2010).  The evidence of record shows that, throughout the entire period on appeal, the appellant has been gainfully employed.  Moreover, her monthly earnings have well exceeded the poverty threshold for a single person without dependents.  Furthermore, the monthly debts that she has accrued have been shown to be the result of non-essential purchases, rather than a demonstration of financial need.  The appellant has not submitted evidence tending to show that she has resource limitations or other special needs contemplated in the provisions of 38 C.F.R. § 3.451.  Accordingly, the Board finds that apportionment based on hardship is not warranted and, thus, need not further consider whether such an apportionment would cause an undue hardship on the Veteran or other involved parties.

For the foregoing reasons, the Board finds that the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits for the period on appeal prior to August [redacted], 2009.  Since that time, the parties have been legally divorced and, thus, the appellant has been ineligible for apportionment as a matter of law.  38 U.S.C.A. §  101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2010).  Finally, the Board observes that in a contested claim, such as this, reasonable doubt is not resolved in favor of either party as the benefit of the doubt cannot be given to both the appellant and Veteran.  Elias v. Brown, 10 Vet. App. 259 (1997).

Duties to Notify and Assist

This appeal concerns a benefit provided under 38 U.S.C. Chapter 53.  The statutes governing VA notice and assistance upon receipt of a claim for benefits do not apply to claims for benefits provided under chapters other than 38 U.S.C. Chapter 51.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, the Board observes that VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  The applicable contested claims procedures were followed in this case.  Indeed, the RO provided both parties (the appellant and the Veteran) with an April 2008 notice letter and a June 2008 decision related to the contested claim, and advised both parties of the applicable law and regulations.  Moreover, both parties were sent statements of the case and supplemental statements of the case in December 2008 and June 2009.

VA has also obtained financial information from both parties, and has afforded them the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have therefore been obtained and associated with the claims folder; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the appellant is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


